Citation Nr: 1416318	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  07-06 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on limitation of motion.  

2.  Entitlement to a compensable evaluation for a hernia condition.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Board issued a decision denying the claim of entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on limitation of motion.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2012, the Court granted a joint motion to remand this issue back to the Board for further action.  The Board's August 2011 decision also granted a separate 10 percent evaluation for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on instability.  As noted in the Board's prior remand, due to the favorable nature of this decision, this issue was not part of the May 2012 joint motion for remand and this issue is not presently before the Board.  

The August 2011 Board decision also remanded the issues of entitlement a compensable evaluation for a hernia condition, and entitlement to a total disability rating based on individual unemployability (TDIU) within the context of the increased rating claim for the left knee.  The issue of entitlement to an increased evaluation for an appendectomy scar was also denied.  The Veteran did not appeal this decision to the Court.  

The Board subsequently remanded the issues on appeal in February 2013 for additional evidentiary development.  

In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  The Veteran provided testimony as to the issue of entitlement to an increased rating for chondromalacia with degenerative osteoarthritis of the left knee.  A written transcript of this hearing has been prepared and associated with the claims file.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  The additional evidence associated with these systems, including an April 2013 VA examination of the left knee, has been reviewed in association with the below decision.  

The issue of entitlement to an initial compensable evaluation for a hernia condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear has been manifested by flexion limited to no more than 70 degrees due to pain and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  

2.  As of February 17, 2012, the Veteran's left knee has been manifested by symptomatic removal of the semilunar cartilage, with evidence of effusion and locking.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260-61 (2013).  

2.  The criteria for establishing entitlement to a separate evaluation of 10 percent for symptomatic removal of the semilunar cartilage, as of February 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a notice letter provided to the Veteran in March 2006 informed the Veteran of a need to submit evidence demonstrating a worsening in his left knee disability.  A May 2008 letter also notified him of the need to show an effect on employment, as well as notice as to how VA determines the proper disability rating and effective date.  While all of this notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Finally, the Veteran was provided with a notice letter in January 2007 that informed him of the requirements and evidence necessary to substantiate a claim of entitlement to TDIU benefits.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2005, September 2006, May 2010, February 2012 and April 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a new examination of the left knee.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted in the introduction, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluation for a Left Knee Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

For historical purposes, the Veteran was originally granted service connection for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear in an August 2002 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5019, effective as of August 1, 2002.  The Veteran's evaluation was subsequently increased to 10 percent under Diagnostic Code 5010-5014 in a March 2003 rating decision, effective as of November 26, 2002.  

In June 2005, VA received a claim from the Veteran seeking a higher evaluation for his service-connected left knee disability.  This claim was subsequently denied in an October 2005 rating decision.  The Veteran did not submit a notice of disagreement following this rating decision, but in March 2006, he submitted another claim seeking a higher evaluation.  In an April 2006 rating decision, a temporary evaluation of 100 percent was assigned as of February 28, 2006, based on surgical or other treatment needing convalescence.  A 10 percent evaluation was restored as of April 1, 2006.  A timely notice of disagreement regarding the 10 percent rating was received from the Veteran in May 2006, but the assigned rating was continued in a February 2007 statement of the case.  A statement interpreted as a timely substantive appeal to the Board was received in March 2007.  

The evidence reflects that the Veteran was afforded a VA examination of the left knee in July 2005.  The Veteran reported bilateral joint pain.  It was noted that the Veteran had undergone a repair of the left meniscus in 2001.  The Veteran did not require any assistive aids for ambulation, but he reported a limitation of 15 to 30 minutes for standing.  There was no deformity, giving way, instability, weakness, locking or effusion.  The Veteran reported a flare-up of the left knee every 2 to 3 weeks that lasted for a few hours.  During this time, the Veteran reported that he could not go upstairs or carry boxes.  The examiner was unable to determine the specific degree of additional limitation of motion during these flare-ups without resorting to mere speculation.  

Physical examination revealed no deformity or instability.  The gait was normal and there was no crepitation or grinding.  Range of motion testing revealed extension to 0 degrees with no pain and flexion to 110 degrees.  There was pain on movement, but no addition limitation of motion on repetitive movement.  There was also no incoordination, weakness or fatigue.  X-rays revealed medial meniscus prominent degeneration with questionable under surface extension.  Diagnoses of residuals, left knee meniscus repair and chondromalacia were assigned.  

An August 2005 magnetic resonance image (MRI) revealed a horizontal tear involving the posterior horn of the medial meniscus with extension to the inferior articular surface.  According to a February 2006 VA treatment record, the Veteran underwent a partial medial meniscectomy and chondroplasty of the left knee.  In March 2006, a VA treatment note reflects that the Veteran was in physical therapy but was unable to flex his knee for a full revolution of a bicycle.  He subsequently reported increased patellar pain in April 2006 and was injected with corticosteroids.  A temporary 100 percent evaluation was subsequently assigned for this period of convalescence from February 28, 2006, through April 1, 2006.  An August 2006 MRI confirmed a horizontal tear involving the posterior horn of the medial meniscus, high grade chondromalacia about the medial compartment and moderate tricompartmental degenerative arthritis.  

The Veteran was subsequently afforded a VA examination of the knee in September 2006.  The Veteran reported having swelling and pain in his knee one day following a lot of physical fitness jumping exercises.  The Veteran stated that his left knee pain had worsened since his February 2006 surgery, but that he had experienced significant improvement in pain levels with injections.  Nonetheless, he still experienced daily mild to moderate left knee pain that lasted a couple of hours.  His pain increased with exercise and prolonged standing.  Examination revealed no deformity, giving way, instability, episodes of dislocation or subluxation, locking or effusions.  The Veteran did report stiffness and incoordination.  The Veteran reported an ability to stand for 15 to 30 minutes and walk between 1 and 3 miles.  The gait was normal with no crepitation or grinding.  Range of motion testing revealed extension to 0 degrees and flexion to 140 degrees.  There was no evidence of pain on motion or additional loss of motion upon repetitive use.  There was no ankylosis.  The examiner diagnosed the Veteran with left knee meniscal tear, osteoarthritis and chondromalacia patella.  This resulted in mild effects on chores and shopping and moderate effects on exercise and sports.  

A March 2009 VA treatment note reflects that the Veteran's left knee was now giving out on him and it had increasing pain.  He denied any swelling at this time and examination revealed no effusion, deformity, bony enlargement or crepitus.  An April 2009 MRI revealed a partial ACL tear and an abnormal medial meniscus (tear versus postsurgical appearance).  A September 2009 record also reflects that while the pain was becoming severe and reportedly interfering with activities of daily living, range of motion was intact and there was no crepitus.  

The Veteran was afforded an additional VA examination of the left knee in May 2010.  The Veteran complained of progressive pain, stiffness and weakness.  He would have flare-ups with activities such as prolonged walking/standing, squats, stairs, jogging, jumping or lifting/carrying.  There was partial relief with rest and activity modification.  He reported that he was able to stand for 15 to 30 minutes and walk for approximately one-fourth of a mile.  He intermittently used a brace on the knee as well.  

Examination revealed the Veteran's gait to be normal.  There was crepitus, but no grinding or clicking.  There was subpatellar tenderness and the meniscus was surgically absent.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees.  There was objective evidence of pain on flexion, but no additional limitations after three repetitions of motion.  There was no ankylosis.  X-rays revealed the bony structures to be normal with no signs of fracture or dislocation.  The joint space was also normal and the left knee was deemed normal.  The MRI results from April 2009 were also reviewed.  The examiner diagnosed the Veteran with an ACL tear of the left knee.  This resulted in significant occupational effects due to decreased mobility and pain.  

In August 2010, the Veteran reported worsening pain in his left knee.  He also reported in November 2011 that his knee gave out on him while going down stairs.  The Veteran indicated that his left knee would become stable about once a month.  The Veteran was subsequently treated in January 2012, and he was noted to have 0 degrees of extension in the left knee and 120 degrees of flexion.  

He was afforded an additional VA examination of the knee in February 2012.  The Veteran reported left knee pain and giving way.  He described the pain as a 3 or 4 out of 10, but he got intermittent sharp pains that would be a 10 out of 10.  This went away instantly, however.  He also endorsed flare-ups with pain so bad that it was hard to walk or even stand.  It was noted that the Veteran used a cane and occasionally a brace.  The Veteran had worked as a tennis teacher, but he missed a lot of work due to his knee problems.  Examination revealed flexion to 125 degrees and extension to 0 degrees.  There was objective evidence of painful motion at 70 degrees of flexion and 0 degrees of extension.  However, his range of motion did not change upon repetitive use.  He did suffer functional loss due to pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  It was noted that the Veteran had had a meniscectomy, and that it resulted in pain and limitation of motion in the left knee.  He also experienced frequent episodes of locking, pain and effusion.  A November 2011 MRI was reviewed, revealing no significant interval changes in the abnormal morphology of the medial meniscus; tear versus partial meniscectomy.  The examiner concluded that the Veteran's chronic bilateral knee disabilities interfered with his ability to obtain and maintain employment that entailed sports, running, climbing stairs/ladders, lifting or carrying objects greater than 20 pounds, frequent bending at the knees, construction/labor, or prolonged sitting, walking or standing.  However, it did not interfere with his ability to obtain and maintain desk/office employment. 

The Veteran was most recently afforded a VA examination of the left knee in April 2013.  He described constant pain that he rated as a 5 out of 10.  He also described difficulty standing from a sitting position and getting out of bed.  The pain was aggravated by climbing stairs, getting out of bed and walking or standing for longer than an hour.  It was noted that his profession was a tennis coach, but he was only able to do this for 1 to 2 hours due to pain.  He reported flare-ups lasting for several hours with pain as a 7 or 8 out of 10 if he stood or walked longer than 1 to 2 hours.  The Veteran reported wearing a brace most of the time and walking with a cane.  Range of motion testing revealed flexion to 125 degrees (with pain beginning at 125 degrees) and extension to 0 degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive use testing without a further decrease in range of motion.  He did however experience functional loss due to excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was a history of a meniscectomy with frequent episodes of locking and pain.  The examiner concluded that this condition would impact all physical employment but would not prevent sedentary employment.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disability at any time during the pendency of this claim.  The Veteran's left knee disability is presently rated under Diagnostic Code 5010-5014.  Diagnostic Code 5010 is used to rate arthritis and Diagnostic Code 5014 is used to rate osteomalacia.  38 C.F.R. § 4.71a.  According to 38 C.F.R. § 4.71a, these codes are to be rated based on limitation of motion, degenerative arthritis, under Diagnostic Code 5003.  According to Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261, and a higher evaluation may be established if the criteria of these codes are met.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects that at his worst, the Veteran has been capable of flexion of the left knee to 110 degrees.  As such, an evaluation in excess of 10 percent under Diagnostic Code 5260 cannot be established.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects that throughout the pendency of this claim, the Veteran has maintained full extension of the left knee to 0 degrees.  As such, a higher evaluation is not warranted under Diagnostic Code 5261.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In the present case, the Veteran has maintained a significant range of motion of the left knee.  The Board notes that according to the February 2012 VA examination report, the Veteran did experience pain upon flexion at 70 degrees.  The examiners have also noted functional loss in this case due to limited motion, pain, fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  However, despite this functional impairment, the Veteran has maintained a degree of flexion and extension far in excess of that contemplated by a higher evaluation of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As such, functional impairment in this case is not so significant as to warrant a higher evaluation.  

The Board has also considered whether a higher or separate disability evaluation may be warranted under any other applicable diagnostic code.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

As an initial matter, the Board notes that a separate evaluation has already been assigned under Diagnostic Code 5257.  As such, this issue will not be considered further.  For the remaining codes, the Board notes that the Veteran clearly does not suffer from ankylosis, as he has maintained a significant range of motion in the left knee.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  There is also no evidence of impairment of the tibia and fibula or genu recurvatum.  As such, Diagnostic Codes 5258, 5262 and 5263 are not applicable.  

Finally, the Board has considered whether the evidence would allow for a separate rating based on Diagnostic Code 5259, which deals with removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a.  The record reflects that the Veteran has undergone a meniscectomy.  According to the February 2012 VA examination report, the Veteran experienced symptoms such as locking and effusion as a result of his meniscectomy.  The April 2013 examiner confirmed symptoms such as locking and pain due to this condition.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent evaluation is warranted for the symptomatic removal of semilunar cartilage.  As such, a separate evaluation of 10 percent is warranted under Diagnostic Code 5259, effective as of February 17, 2012 - the date of the first examination in which the Veteran's meniscectomy was noted to be associated with symptoms such as locking.  

However, the preponderance of the evidence of record demonstrates that a higher separate evaluation of 20 percent would not be warranted under Diagnostic Code 5258.  Under this code, a 20 percent evaluation is available when there is evidence of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a.  The record does not reflect that the Veteran suffers from dislocated semilunar cartilage, and as such, all of the criteria for a 20 percent evaluation under Diagnostic Code 5258 have not been met.  When a statute uses the word "or" when listing various symptomatology, the Veteran need not meet all of the listed criteria.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  Diagnostic Code 5258, however, uses the word "and," suggesting a need to meet all of the criteria listed for a higher evaluation of 20 percent.  

In addition to not suffering from dislocated semilunar cartilage, the symptom of pain has already been considered in assigning the Veteran a 10 percent evaluation for painful motion of the left knee.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the factors that are considered in determining whether there is objective evidence of painful motion include symptoms such as swelling or pain.  As such, to award a higher evaluation under Diagnostic Code 5258 based on these same symptoms would result in pyramiding.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Accordingly, given that the Veteran's left knee pain is contemplated by the criteria for a 10 percent evaluation under Diagnostic Code 5003, and that his left knee locking and effusion are contemplated by the criteria for a separate 10 percent evaluation under Diagnostic Code 5258, a rating under Diagnostic Code 5259 is not for application in this case.  38 C.F.R. § 4.14.  Presently, the two separate awards of 10 percent result in the same combined evaluation of 20 percent.

Finally, the preponderance of the evidence of record reflects that a separate evaluation under Diagnostic Code 5259 is not warranted prior to February 17, 2012.  According to the May 2010 VA examination report, the Veteran had symptoms such as pain and limited motion.  These were also the only symptoms noted upon examination in September 2006, when examination revealed no evidence of deformity, locking or effusions.  To award a separate disability evaluation for a meniscectomy resulting in pain and limited motion would be duplicative of the symptomatology used to assign the 10 percent evaluation under Diagnostic Code 5014.  This would again result in impermissible pyramiding.  It is not until the February 2012 VA examination that there is objective evidence of symptomatology beyond pain, limitation of motion and instability, due to the Veteran's meniscectomy.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected left knee disability.  According to a March 2007 statement, the Veteran described pain and weakness.  The Veteran felt that a higher evaluation was warranted because he lost his job, had to undergo multiple treatments and operations and suffered pain that would not go away.  He also testified during a November 2009 hearing that his knee was painful and that it would sometimes give out on him.  While the Board has considered these assertions, they fail to reflect that a higher evaluation is warranted under any applicable diagnostic code.  The Veteran has maintained a range of motion, despite pain and functional loss, far in excess of that contemplated by a higher 20 percent evaluation under either Diagnostic Code 5260 or 5261.  As such, his testimony alone regarding pain and functional loss fails to demonstrate that a higher schedular evaluation is warranted.  

The Board has also considered a statement from the Veteran's former employer dated May 2006.  According to this statement, the Veteran had to be laid off because he was unable to teach tennis anymore due to pain.  He did work as an office administrator for a period of time, but this position was terminated when no longer needed by the employer.  While the Board has considered this statement, it too fails to demonstrate that the Veteran is entitled to a higher schedular evaluation for his left knee disability.  This statement provided no objective evidence regarding limitation of motion or other symptomatology.  While this statement does go to the question of employability, as discussed in the remand section below, the Board has deferred ruling on this matter at this time.  

The preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on limitation of motion, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  This aspect of the Veteran's claim is denied.  However, the evidence of record demonstrates that a separate evaluation of 10 percent under Diagnostic Code 5259 is warranted as of February 17, 2012.  In this limited regard, the claim is granted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain, limited motion, locking, instability and difficulty with activities.  His assigned ratings contemplate the impairment of function caused by a painful benign neoplasm.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

TDIU

With respect to a TDIU rating within the context of the increased rating claim for the left knee, the Veteran specifically contends that he is unable to work due to his service-connected left knee conditions.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 4.16(a).

Entitlement to a TDIU on an extraschedular basis may also be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, referral is not required, as the evidence of record demonstrates that the Veteran's service-connected left knee conditions (which are the underlying disabilities at issue in this appeal) do not render him unable to secure or maintain a substantially gainful occupation.  The Veteran has only alleged unemployability as a result of his service-connected left knee disabilities.  According to the February 2012 VA examiner, while the Veteran's knee disability would interfere with employment that involved sports, it would not interfere with his ability to obtain and maintain desk/office employment.  The April 2013 VA examiner also concluded that while impacting all physical employment, the Veteran's knee disabilities would not prevent sedentary employment.  Finally, the Veteran's employer notified VA in a May 2006 statement that the Veteran continued working for the Racquet Club despite his knee disability doing office work.  He was subsequently terminated not because he could not do the work - but because the Racquet Club was no longer in need of an office administrator.  As such, the evidence of record demonstrates that the Veteran is capable of performing sedentary or office type work despite his service-connected left knee conditions.  For these reasons, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16 as part of the discrete claim for increased compensation for the underlying left knee conditions.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal is denied.

Accordingly, to the extent the Veteran wishes to raise a TDIU claim based on more than just the service-connected left knee conditions, the Veteran is invited to file such a claim at his local RO.


ORDER

Subject to the laws and regulations governing the payment of monetary beneftis, a separate 10 percent evaluation for symptomatic removal of the semilunar cartilage under Diagnostic Code 5259 is granted, effective as of February 17, 2012.  

The claim of entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis and a medial meniscal tear based on limitation of motion is denied.  


REMAND

As for the issue of entitlement to a compensable disability evaluation for a hernia condition, regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This claim was previously remanded by the Board in February 2013 so that a statement of the case could be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, while the claims file was with the Board, a statement of the case pertaining to this matter was issued in May 2012.  The Veteran subsequently submitted a timely appeal to the Board (VA Form 9) in July 2012.  

In his appeal to the Board, the Veteran requested that he be scheduled for a Board hearing by video conference.  The record reflects that the Veteran testified at a Board hearing in November 2009.  However, at this time, the claim of entitlement to an increased evaluation for a hernia condition was not on appeal.  As such, testimony regarding this issue has not yet been provided.  This claim must be remanded so that the Veteran can be afforded the opportunity to appear for a hearing and provide testimony in support of this issue.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Board Member at his local RO at the earliest opportunity regarding the issue of entitlement to a compensable evaluation for a hernia condition.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


